DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In response to requirement for the Election/restriction of 2020/08/24, applicant has cancelled all of previously submitted claims 1-16, and has added new claims 17-50, and thus there is no argument to respond.  Claims 17-50 are subject for examination.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-50 are rejected under 35 U.S.C. 103 as being unpatentable over Canto et al. (US 2010/0009891 A1) in view of Riesinger et al. (US 20140221948 A1) as evidenced by Holtan et al. (US 2017/0121908 A1).
Regarding claims 17, 21, 33 and 37-42, Canto teaches an aqueous personal care and cleaning composition comprising water as carrier; [20], solid particles such as silica, aluminum silicate and glass beads; [74, 32], quaternary ammonium compounds and viscosity modifier; [70, 73] and an adjuvant such as EDTA and pH adjuster; [113-14], wherein the composition has shear thinning properties; [93], and anionic surfactant; [37], and microcrystalline cellulose; [84]. 
 Regarding claims 17-18, 21 and 23-24, Canto does not teach the superabsorbent polymer particles.  However, Riesinger et al. teaches a hygienic/health care and cleaning/treating composition comprising cellulose fibers (109) and superabsorbent polymeric particles, made of polyacrylate and polyacrylamide copolymer (cross-linked), with a particulate size of 100-1000 micron; [83-86, 130], This polymer can absorb (construed deionized) up to 1000 times (g/g) its own weight; [83].  Riesinger and Canto are analogous/related art that of application of fibrous materials in cleaning and hygienic (123) field of endeavor.  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add superabsorbent particles of Riesinger to Canto’s composition with the motivation of enhancing cleaning efficacy of the composition due to added soil removal properties of absorbent polymer.
Regarding claims 17, and 26-32, and regarding the limitations of these claims, retention capacity, biofilm cleaning effective, yield shear stress, storage modulus G’, percolation volume fraction, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 19-20 and 25, and the claimed limitations such as sharp edges, dimensions and angles of superabsorbent particles, it should be noted that these parameters are directly related to the way of making, grinding and selection of these particles which is matter of routine experimental laboratory practice and do not impart patentability. 
Regarding claims 34-36, Canto teaches microcrystalline cellulose fibers; [84-85] in bundles (i.e. entangled), wherein the fibrillated cellulose (28)  are in bundles with the thinner branches entangles in the aqueous system with diameter range of 100 nm to 2.20 micron; [83-85]. Furthermore, Holtan teaches a lower range of microfibrillated cellulose fibers (from plants 83, 85-86), in the range of 2 nm to 1 micrometer; [28, 52, 59], that could be utilized for the  With respect to the limitation “fibrillated material forms an entangled network structure”, it should be noted that not only the fibrillated cellulose naturally forms this network (due to its flexibility in solution and the acquired momentum during the motion, Brownian..etc., of molecules of the liquid composition), but it occurs with more intensity for the cellulose fibrils of much thinner branches (in nanometer scale).  This is further evidenced by Holtan; [Figures 3-4, 55].

Regarding claims 43-47, for the sake of brevity please see the rejections of claims 17, 34-35 and 38, which are identical.
Regarding claims 48-50, for the sake of brevity please see the rejections of claims 17, 34, 36 and 38, which are identical.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Canto et al. (US 2010/0009891 A1) in view of Riesinger et al. (US 20140221948 A1), evidenced by Holtan et al. (US 2017/0121908 A1), as applied to claim 17 and further in view of Adachi et al. (US 2007/0106013 A1).
Regarding claim 22, Canto Does not teach the instantly claimed centrifuge retention capacity (CRC) of the superabsorbent polymer.  However, related art of Adachi teaches a superabsorbent polymeric particles (polymer of acrylamide and acrylic acid, acrylate; 41) wherein the CRC of the polymer is 25g/g; [85].  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to select the particles of corresponding CRC with the motivation of adjusting and optimizing the required properties of composition (viscosity, soil removal..) for effective cleaning as required by canto.

	
                                        Relevant art cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/03/03

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767